DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 24 September 2021.

Drawings
The drawings were received on 24 September 2021.  These drawings are acceptable.

Election/Restrictions
Newly amended claims 3 and 27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention of claims 3 and 27 is directed to a first embodiment wherein the filament metal layer has smaller length and width than the first metal line of the upper metal layer and smaller length or width than the second metal layer, and the invention of claim 5 wherein the filament metal layer and the upper metal layer have sidewalls aligned with each other.  The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (U.S. Pub. 2015/0108644) in view of Nakayama et al. (U.S. Pub. 2010/0164120).
Claim 1:  Kuang et al. discloses an interconnect structure of an integrated chip in annotated Fig. 1 below and paragraph 10, the interconnect structure comprising: 
a first metal line of a lower metal layer disposed over a substrate (102); 

a filament metal disposed over the filament dielectric layer; 
a first metal line of an upper metal layer directly on the filament metal layer and surrounded by an upper dielectric layer; and 
a first filament via disposed through the filament dielectric layer and electrically connecting the first metal line of the lower metal layer and the first metal line of the upper metal layer, the first filament via comprising a cluster of metal dots (metal atoms of the first filament via) consisting of a conductive metal filament (metal of first filament via).


    PNG
    media_image1.png
    543
    1236
    media_image1.png
    Greyscale


Kuang et al. appears not to explicitly disclose the upper metal layer is of a material different than the filament metal layer.
Nakayama et al., however, discloses, in Fig. 28C and paragraphs 109 and 110, the upper metal layer (404 made of Cu) is of a material different than the filament metal layer (402 made of Ti).

Claim 2:  Kuang et al. in view of Nakayama et al. discloses the interconnect structure of claim 1, and Kuang et al. further discloses wherein the lower metal layer is made of copper (paragraph 10) and Nakayama et al. further discloses and the upper metal layer (404) are made of copper (paragraph 110).
Claim 5:  Kuang et al. in view of Nakayama et al. discloses the interconnect structure of claim 1, and further discloses wherein the filament metal layer has sidewalls vertically aligned with sidewalls of the upper metal layer (annotated of Fig. 1 Kuang et al. above and Fig. 28C of Nakayama et al.).  
Claim 6:  Kuang et al. in view of Nakayama et al. discloses the interconnect structure of claim 1, and Kuang et al. further discloses wherein the first filament via directly contacts a bottom surface (bottom surface of the filament metal layer) of the filament metal layer and a top surface (top surface of first metal layer of the lower metal layer) of the first metal line of the lower metal layer (annotated Fig. 1 above).
Claim 7:  Kuang et al. in view of Nakayama et al. discloses the interconnect structure of claim 1, and Kuang et al. further discloses wherein the filament metal layer has sidewalls (sidewalls of the filament metal layer) in direct contact with the upper dielectric layer (annotated Fig. 1 above).
Claim 21:  Kuang et al. discloses an interconnect structure in annotated Fig. 1 below and paragraph 10, comprising: 
a first metal layer; 
a first filament dielectric layer disposed over the first metal layer; 
a first filament metal layer disposed over the first filament dielectric layer and comprising a plurality of discrete portions; 
a second metal layer disposed over the first filament metal layer and comprising a plurality of discrete portions; and 
a first filament via disposed through the first filament dielectric layer connecting the first filament metal layer and the first metal layer.


    PNG
    media_image2.png
    543
    1268
    media_image2.png
    Greyscale

Kuang et al. appears not to explicitly disclose the second metal layer is of a material different than the first filament metal layer.
Nakayama et al., however, discloses, in Fig. 28C and paragraphs 109 and 110, the upper metal layer (404 made of Cu) is of a material different than the filament metal layer (402 made of Ti).

Claim 22:  Kuang et al. in view of Nakayama et al. discloses the interconnect structure of claim 21, and Kuang et al. further discloses wherein the discrete portions of the second metal layer and the first filament metal layer have sidewalls vertically aligned one another (annotated of Fig. 1 Kuang et al. above and Fig. 28C of Nakayama et al.).
Claim 23:  Kuang et al. in view of Nakayama et al. discloses the interconnect structure of claim 21, and Kuang et al., in annotated Fig. 1 above and paragraph 10, further discloses comprising: 
a second filament dielectric layer, a second filament metal layer, and a third metal layer  in that order disposed over the second metal layer; and 
a second filament via disposed through the second filament dielectric layer connecting the second filament metal layer and the second metal layer.
Claim 24:  Kuang et al. in view of Nakayama et al. discloses the interconnect structure of claim 21, and Kuang et al. further discloses the first filament via is permanent and not reversible (annotated Fig. 1 above).

Claims 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. in view of Nakayama et al. as applied to claims 1 and 21 above, and further in view of Koswatta et al. (U.S. Patent 9,773,717)
Claims 4 and 25:  Kuang et al. in view of Nakayama et al. discloses the interconnect structure of claim 1 and 21.
Kuang et al. in view of Nakayama et al. appears not to explicitly disclose the filament metal layer comprises metal chalcogenide nor the first filament metal layer comprises metal chalcogenide.  
Koswatta et al., however, discloses metal chalcogenide is a suitable material for a metal layer (130; column 5, line 59 – column 6, line 19).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. in view of Nakayama et al. with the disclosure of Koswatta et al. to have made the filament metal layer comprises metal chalcogenide and to have made the first filament metal layer comprises metal chalcogenide in order to draw heat into the upper metal layer (column 5, line 59 – column 6, line 19 of Koswatta et al.) and because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. in view of Nakayama et al. as applied to claim 1 above, and further in view of Franca-Neto (U.S. Pub. 2016/0099228).
Claim 8:  Kuang et al. in view of Nakayama et al. discloses the interconnect structure of claim 1, and Kuang et al., in annotated Fig. 1 above and paragraph 10, further discloses wherein the filament metal layer comprises a plurality of discrete islands (first island and second island) comprising a first island connected to the first filament via and a second island connected to a second filament via.
Kuang et al. in view of Nakayama et al. appears not to explicitly disclose the first island configure as a material source of the first filament via and the second island configured as a material source of the second filament via.
Franca-Neto in Fig. 2A, however, discloses the first island (18a’; paragraph 22) is configured as a material source of the first filament via (30a’; paragraph 22) and the second island (18b’; paragraph 22) configured as a material source of the second filament via (30b’; paragraph 22) in order to form an electrical pathway (paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. in view of Nakayama et al. with the disclosure of Franca-Neto to have made the first island configure as a material source of the first filament via and the second island configured as a material source of the second filament via in order to form an electrical pathway (paragraph 22 of Franca-Neto).
Claim 10:  Kuang et al. in view of Nakayama et al. discloses the interconnect structure of claim 1 and Kuang et al., in annotated Fig. 1 above, further discloses a broken filament via between the lower metal layer and the upper metal layer.

Franca-Neto, however, discloses the broken filament via (when forming 30a’, before 18a’ and 26a’ are electrically connected; paragraphs 18 and 22) comprising residues of a cluster of metal dots (metal of 30a’) separated by the filament dielectric layer (16’ and 28’; paragraph 22) is a suitable configuration for a via structure.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. in view of Nakayama et al. with the disclosure of Franca-Neto to have made the broken filament via comprising residues of a cluster of metal dots separated by the filament dielectric layer in order to for the applied voltage to guide the creation of the conductive filament that prevent mis-alignment between respective contact pads (paragraph 19 of Franca-Neto) and because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. in view of Nakayama et al. in view of Franca-Neto as applied to claim 8 above, and further in view of Shiau et al. (U.S. Pub. 2009/0020842).
Claim 9:  Kuang et al. in view of Nakayama et al. in view of Franca-Neto discloses the interconnect structure of claim 8 and Kuang et al. further discloses in annotated Fig. 1 the first filament via contacts the first metal line of the lower metal line.

Shiau et al. in Fig. 6 and paragraph 22, however, discloses the second filament via (second 262 from the left) contacting the first metal line (254) of the lower metal layer (254) in order to provide an electrical pathway to the active regions of the device (paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. in view of Nakayama et al. in view of Franca-Neto with the disclosure of Shiau et al. to have made the second filament via contacting the first metal line of the lower metal layer in order to provide an electrical pathway to the active regions of the device (paragraph 16 of Shiau et al.).

Claims 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (U.S. Pub. 2015/0108644) in view of Das et al. (U.S. Pub. 2017/0040296) in view of Franca-Neto (U.S. Pub. 2016/0099228).
Claim 16:  Kuang et al. discloses an interconnect structure of an integrated chip in annotated Fig. 8 below and paragraph 10, the interconnect structure comprising: 
a first metal layer disposed over a substrate (102; paragraph 10);
a first filament dielectric layer disposed over the first metal layer; 
a second metal layer disposed over the first filament dielectric layer; P20182677US00 Serial No. 16/525,978 Page 4 
a second filament dielectric layer disposed over the second metal layer; 
a third metal layer disposed over the second filament dielectric layer; 



    PNG
    media_image3.png
    640
    1263
    media_image3.png
    Greyscale


Kuang et al. appears not to explicitly disclose the second filament via has a height greater than that of the first filament via.  
Das et al. in Fig. 2, however, discloses the second filament via (234; paragraph 142) has a height greater than that of the first filament via (224; paragraph 142) in order to provide an electrical pathway and have thinnest possible active area cross section for the device (paragraphs 142 and 146).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. with the disclosure of Das et al. to 
Kuang et al. in view of Das et al. appears not to explicitly disclose the first filament via or the second filament via is configured to be dissolved when applying a reset bias.
Franca-Neto in Fig. 2A, however, discloses the first filament via (30a’; paragraph 22) and the second filament via (30b’; paragraph 22) are configured to be dissolved when applying a reset bias (voltage of opposite polarity; paragraph 20) in order to remove a connection path (paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. in view of Das et al. with the disclosure of Franca-Neto to have made the first filament via or the second filament via is configured to be dissolved when applying a reset bias in order to remove a connection path (paragraph 20 of Franca-Neto).
Claim 17:  Kuang et al. in view of Das et al. in view of Franca-Neto discloses the interconnect structure of claim 16, and Kuang et al., in annotated Fig. 8, discloses further comprising: 
a first contact electrically coupled to the first filament via and configured to provide a first bias to the first filament via; and 
a second contact electrically coupled to the second filament via and configured to provide a second bias to the second filament via; 

The recitations “a first bias to form the first filament via” and “a second bias to form the second filament via” are merely a product-by-process recitations that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Claim 20:  Kuang et al. in view of Das et al. in view of Franca-Neto discloses the interconnect structure of claim 16, and Kuang et al. further discloses wherein the first filament via directly contacts the first metal layer (annotated Fig. 8 above).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. in view of Das et al. in view of Franca-Neto as applied to claim 16 above, and further in view of Nakayama et al. (U.S. Pub. 2010/0164120).
Claim 26:  Kuang et al. in view of Das et al. in view of Franca-Neto discloses the interconnect structure of claim 16, and Kuang et al., annotated Fig. 8 above, further discloses a filament metal layer disposed between the first filament via and the second metal layer.
Kuang et al. in view of Das et al. in view of Franca-Neto appears not to explicitly disclose the filament metal layer is of a different material than the second metal layer. 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kuang et al. in view of Das et al. in view of Franca-Neto with the disclosure of Nakayama et al. to have made the filament metal layer is of a different material than the second metal layer because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 16, 17 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822